           Case 1:18-cv-02711-ELH Document 27 Filed 04/25/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               (NORTHERN DIVISION)

RAUL HURTADO, Individually and on Behalf           Case No. 1:18-cv-02711-ELH
of All Others Similarly Situated,
                                                   (Hearing Requested)
                              Plaintiff,

       vs.

GRAMERCY PROPERTY TRUST, et al.,

                              Defendants.


       DEFENDANT MORGAN STANLEY & CO. LLC’S MOTION TO DISMISS


       Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) pursuant to Federal Rule of

Civil Procedure 12(b)(6) and U.S. District Court for the District of Maryland Local Rule 105,

hereby moves to dismiss the claim against Morgan Stanley in the Complaint filed by Plaintiff,

Raul Hurtado (“Motion to Dismiss”). The grounds and authorities in support of this Motion to

Dismiss are set forth in the accompanying Memorandum of Law, and exhibits thereto, which are

incorporated herein by reference.

       Pursuant to U.S. District Court for the District of Maryland Local Rule 105.6, Morgan

Stanley respectfully requests a hearing on this Motion to Dismiss.

       WHEREFORE, Morgan Stanley respectfully requests that the Court grant this Motion to

Dismiss.



       [signatures on following page]
         Case 1:18-cv-02711-ELH Document 27 Filed 04/25/19 Page 2 of 3




April 25, 2019                    Respectfully submitted,


                                  /s/ John B. Isbister
                                  John B. Isbister (Bar No. 00639)
                                  Emelia N. Hall (Bar No. 19978)
                                  TYDINGS & ROSENBERG LLP
                                  One East Pratt Street
                                  Suite 901
                                  Baltimore, MD 21202
                                  Telephone: (410) 752-9700
                                  Fax: (410) 727-5460
                                  jisbister@tydingslaw.com
                                  ehall@tydingslaw.com

                                  Alan S. Goudiss (admitted pro hac vice)
                                  Paula H. Anderson (admitted pro hac vice)
                                  SHEARMAN & STERLING LLP
                                  599 Lexington Avenue
                                  New York, NY 10022
                                  Telephone: (212) 848-4000
                                  Fax: (212) 848-7179
                                  agoudiss@shearman.com
                                  paula.anderson@shearman.com
                                  Attorneys for Defendant Morgan Stanley & Co.
                                  LLC




                                       2
          Case 1:18-cv-02711-ELH Document 27 Filed 04/25/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

I hereby certify that true and correct copies of the foregoing Memorandum of Law In Support of

Morgan Stanley & Co. LLC’s Motion to Dismiss and exhibits thereto were electronically filed

on April 25, 2019 with the Clerk of the Court, who will then send an electronic notice of filing

(NEF) to the counsel for the parties of record in this action.


                                               /s/ Emelia Hall
                                               Emelia Hall
